FILED
                             NOT FOR PUBLICATION                             JAN 21 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GEORGE BARTZ,                                     No. 09-36143

               Plaintiff - Appellant,             D.C. No. 2:08-cv-00272-CI

  v.
                                                  MEMORANDUM *
MAGGIE MILLER-STOUT; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Eastern District of Washington
                   Lonny R. Suko, Chief District Judge, Presiding

                            Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       George Bartz, a Washington state prisoner, appeals pro se from the district

court’s judgment dismissing his action alleging that defendants deducted military

retirement benefits from his inmate trust account in violation of his constitutional

rights. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal under the screening provisions of 28 U.S.C. §§ 1915(e) and 1915A for

failure to state a claim. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000);

Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order).

      We vacate the judgment and remand to the district court with instructions to

appoint counsel and direct service of the first amended complaint, so that the case

may proceed to consideration on the merits beyond the screening stage.

      VACATED and REMANDED.




                                          2                                      09-36143